UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2008 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV 26847 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 12, 2008, the Compensation Committee of the Board of Directors of Highlands Bankshares, Inc. (the “Company”) set the 2008 base salaries for Clarence E. Porter, President and Chief Executive Officer of the Company and of Grant County Bank, a subsidiary of the Company, and Alan L. Brill, President and Chief Executive Officer of Capon Valley Bank, a subsidiary of the Company, as follows: Applicable Subsidiary Bank Salary Holding Company Salary Mr. Porter $ 194,775 $ 78,750 Mr. Brill $ 171,150 n/a The Compensation Committee also determined on February 12, 2008 that the maximum bonus opportunity for each of Messrs. Porter and Brill under the Highlands Bankshares, Inc. 2008 Incentive Bonus Plan for Subsidiary Bank Presidents (the “Plan”) will be 4% of their applicable subsidiary bank salary indicated above.As previously reported by the Company in its Current Report on Form 8-K filed on January 9, 2008 (under Item 5.02 of Form 8-K), bonuses under the Plan will be based primarily on the extent to which Grant County Bank, in the case of Mr. Porter, and Capon Valley Bank, in the case of Mr. Brill, achieve performance goals for 2008.These performance goals, which were established by the Compensation Committee on February 12, 2008, are based on the following, equally-weighted criteria: growth in net income, return on average assets, return on average equity and efficiency ratio. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) Date: February 13, 2008 /s/R. Alan Miller R. Alan Miller, Finance Officer
